Citation Nr: 1429843	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  07-23 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for urethrocutaneous fistulae with priapism.

2. Entitlement to service connection for urethrocutaneous fistulae with priapism.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1963 to June 1967, with subsequent reserve duty. 
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 1968 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Board notes that although originally the Veteran was being represented by Disabled American Veterans, he executed a new power of attorney on behalf of California Department of Veterans Affairs (CDVA) in September 2011.  As such, the new representative is noted as CDVA on the title page. 

The Board further notes that, in addition to the paper claims file, there are electronic (Virtual VA and VBMS) folders associated with the Veteran's claims.  While the VBMS does not include any documents, the Virtual VA includes documents relevant to the issues on appeal, including a copy of a March 2014 hearing transcript.

The issue of entitlement to service connection for urethrocutaneous fistulae with priapism is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By an October 1968 rating decision, the RO denied the Veteran's claim for service connection for urethrocutaneous fistulae with priapism; he was advised of the RO's decision, and of his appellate rights.

2. The RO has developed this case as a new and material evidence case.

3. Additional evidence received since the RO's October 1968 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for urethrocutaneous fistulae with priapism, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim for service connection for urethrocutaneous fistulae with priapism.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable disposition to reopen the claim for service connection for urethrocutaneous fistulae with priapism, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the RO, by a decision entered in October 1968, denied the Veteran's claim for service connection for urethrocutaneous fistulae with priapism, holding that there was "no basis for [service connection] for this disability."  The RO notified the Veteran of its decision and of his appellate rights in November 1968.  Although the Veteran filed a notice of disagreement (NOD) within one year of the RO's decision, the RO developed this case as requiring new and material evidence.  Because the Board grants the reopening of the claim, there is no prejudice to the Veteran.  

The Board notes that evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (Court) held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component of what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Here, the evidence received since the time of the RO's October 1968 rating decision includes various private treatment records, lay statements, and a hearing before the undersigned Veterans Law Judge (VLJ).  The Board notes that this evidence was not before adjudicators when the Veteran's claim was denied in October 1968, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for urethrocutaneous fistulae with priapism, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for urethrocutaneous fistulae with priapism is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that a remand is required in order to afford the Veteran an appropriate VA examination so as to determine the current nature and etiology of his disability as the record does not indicate that he has been provided with such an examination.  The VA is required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

Under applicable law, a medical examination and/or opinion is deemed "necessary" if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in part, that an examination may be required under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).

The Board notes that an April 1967 note in the Veteran's STRs reveals that he was receiving urethral dilations.  A July 1968 VA examination reveals that the Veteran had many conspicuous and confluent broad scars along the shaft of his penis.  Furthermore, an August 1968 re-evaluation exam revealed that he suffered from urethral fistula secondary to priapism.  Finally, a May 2003 note from Dr. Mendez shows that the Veteran "is suffering from the results of his severe penile and urethral injuries and surgery and most likely has urethral strictures."  Under these circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have been satisfied.  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records pertinent to his disability that are not already associated with the claims file.  Thereafter, such records should be obtained for consideration in his appeal.  All reasonable attempts should be made to obtain any identified records.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After the foregoing development has been completed to the extent possible, schedule the Veteran for an appropriate VA examination.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) related to the Veteran's reproductive organ, to specifically include urethrocutaneous fistulae with priapism.  Then, with respect to each diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


